DETAILED ACTION
Comments
1.	Due to typo of a number of the claim set, the correction has been made.  

				Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
Claims 8 – 14, 27 - 38 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as depositing a silicon-and-nitrogen containing liner that partially fills the first trench and the second trench, wherein the silicon-and-nitrogen containing liner is disposed over the oxygen-containing liner; completely removing the silicon-and-nitrogen containing liner from the first trench; depositing an isolation material over the oxygen-containing liner in the first trench and the silicon-and-nitrogen containing liner in the second trench, wherein the isolation material fills a remaining portion of the first trench and the second trench; and etching back the isolation material, the silicon-and-nitrogen containing layer, and the oxygen-containing liner as recited in claim 8, performing a second atomic layer deposition process to form a silicon-and-nitrogen containing liner that partially fills the first trench and the second trench, wherein the silicon-and-nitrogen containing liner is disposed over the oxygen-containing liner; after removing the silicon-and-nitrogen containing liner from the first trench; performing a chemical vapor deposition process to form an isolation material over the oxygen-containing liner in the first trench and the silicon-and-nitrogen containing liner in the second trench, wherein the isolation material fills a remaining portion of the first trench and a remaining portion of the second trench; and etching back the isolation material, the silicon-and-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
 Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826